ON REHEARING
COLEMAN, Justice.
Plaintiff makes two points which warrant discussion. Plaintiff takes issue with our statement that the loss of remedy is the result of her own actions. Plaintiff says that her loss of remedy is not “solely as a result of abandoning her former suit,” but is, in part at least, the result of error on the trial in denying her right to nonsuit and delay in deciding the appeal.
In simple justice, we must admit that plaintiff is not responsible for the error or for the delay on appeal, and further, that, but for the delay, plaintiff’s second action could have been commenced before the bar of the six-year statute was complete. We do not charge plaintiff with responsibility for the error or the delay.
Plaintiff states her reason for taking a nonsuit as follows:
“Let us take a quick look at what actually happened in this case. At the conclusion of the court’s charge to the jury on the trial of the prior case, it was apparent that the court had given what practically amounted to a directed verdict for the defendant on the question of damages. Upon, calling this fact to the court’s attention, the court stated that plaintiff’s allegations of damages in the complaint were not sufficiently broad to permit a more comprehensive charge. To counsel’s dismay we were forced to agree that the allegations of damages were insufficient to entitle plaintiff to a full and complete charge on damages in keeping with the testimony which had been introduced in the case bearing o,n..the plaintiff’s-severe and permanent injuries, including physical pain and mental anguish. The court also informed plaintiff’s. counsel that any motion to amend or leave of the court to amend at this stage of the proceedings would come tdb late, and there was absolutely no question in our minds but that the trial court’s discretionary power to disallow an. amendment at that time could not be reviewed as being an abuse of the court’s discretion. We then did what we thought any good trial lawyer would do to protect the rights of his client. We moved the court for a nonsuit — not for the purpose of reviewing any adverse ruling of the court, for there had been no adverse ruling of the court, which we felt might be subject to review on appeal. We simply attempted to exercise our common law right of a voluntary dismissal, abandon that cause of action, which we had a right to do, pay the court costs in the trial action, and then re-file a new cause of action within the time prescribed by law. * *
These reasons for taking the nonsuit do not appear in the record before us. It is doubtful that these matters could be made so to appear. Even if they did appear, we do not see how they could change the result on this appeal.
The provision of the law for review of nisi prius proceedings is recognition that prejudicial error may occur in trials. Such possibility of error is inherent in the nature of man. The utmost remedy yet devised against it is to provide for review and correction of the error as fully as correction may be accomplished. This remedy, however, is not perfect.
“All appeals involve delays.” Berman v. Wreck-A-Pair Bldg. Co., 234 Ala. 293, 296, 175 So. 269.
'Recognizing that meritorious claims might be lost through delay on appeal, the lawmakers enacted what is now § 35, Title 7, Code 1940, so that when judgment for plaintiff has been reversed on appeal, he may have one year within which, to'commence a new action. The lawmakers' have not extended the statute to., include reversal of a judgment for defendant,, and this case *179is of that class, as we sought to state on original deliverance. Whether the exception is to be enlarged to cover such cases is for the legislature to determine.
Plaintiff’s second contention is that our opinion “has restricted the use of nonsuit to the procedure provided by statute for the purpose of reviewing an adverse ruling of the court.” We do not think that is the result of the opinion. Without extended discussion, we will say that our decision is not to be taken as in any way restricting the right of a plaintiff to take a voluntary non-suit.
Opinion extended.
Application overruled.
LIVINGSTON, C. J., and SIMPSON and GOODWYN, JJ., concur.